Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated July 2, 2021.

DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 2, 2021 has been entered.

	
Response to Amendment
In the amendment dated 07/02/2021, the following occurred: Claims 1, 3, 9-10, 17-18 and 20 have been amended; claims 11 and 19 have been cancelled; and claim 21 is new.
Claims 1-10, 12-18 and 20-21 are pending and have been examined.


Priority
This application claims priority to U.S. Provisional Patent Application No. 62/642,252 dated 13 March 2018.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “thermally-images” (with a hypen).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 12-18 and 20-21 are rejected for lacking written description.
Claims 1, 10 and 17 are rejected under 35 U.S.C. §112(a) for lacking written description. Claims 1, 10 and 17 each recite “in which regions of poor blood flow observed in the blood flow data are avoided”. This is a new matter rejection.
The Applicant’s Specification (at [0039], “alter the geometry and position of the flap (1) (size of flap limbs, angles etc.) to better fit the area requiring reconstruction… This personalization is dependent on… vascular nature of the territory…”; and at [0023], “select an image which delineates the patient’s blood supply”) fails to provide support for these limitations. There is no disclosure describing regions of “poor blood flow” that are “observed” and “avoided”. The “vascular nature of the territory” appears to indicate not explicitly state that poorly vascularized tissues are observed or avoided, let alone describe modifying or fitting a selected skin flap (size, angles etc.) to select only well-vascularized tissues or describe what kind of vascular nature selection or personalization is based on. The “regions of poor blood flow observed” cannot be readily excluded when modifying or fitting the skin flap.
Further, this appears to be a negative limitation used in attempt to overcome the prior art. Regarding negative limitations, MPEP states that: "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation (e.g., “… in which regions… are avoided…”), which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement". MPEP 2173.05(i). Clarification is respectfully requested.
	By virtue of dependence on claim 1, 10 or 17, the rejection of claims 1, 10 and 17 also applies to dependent claims 2-9, 12-16, 18 and 20-21.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 12-18 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required. 
Claim 1 recites “the photograph displayed on a display screen”. Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting an essential step, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted step is:  “displaying the photograph on a display screen”. By virtue of dependence on claim 1, the rejection of claim 1 also applies to dependent claims 2-9.
Claims 1, 10 and 17 each recite “poor blood flow”. The term "poor" in the claims is a relative term which renders the claim indefinite. The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (let alone disclose the terms “poor” and “blood flow”) and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. By virtue of dependence on claim 1, 10 or 17, the basis of rejection of claims 1, 10 and 17 also applies to dependent claims 2-9, 12-16, 18 and 20-21.
Claim 17 recites “receiving the thermal imaging camera”. It is unclear how a physical device can be received by the non-transitory device of claim 17. The Examiner interprets receiving the thermal imaging camera as receiving data from the thermal imaging camera. Appropriate correction is required. By virtue of dependence on claim 17, the rejection of claim 17 also applies to dependent claims 18 and 20-21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-18 and 20-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 (The Four Categories)
Claims 1, 10 and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10 and 17 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM).

The identified abstract idea of Claim 1 is:
receiving, by […], a thermal image that provides blood flow data for an anatomical area requiring reconstruction and a photograph of the anatomical area needing reconstruction;
selecting a skin flap configuration from […] pre-existing skin flap configurations as a selected skin flap configuration;
modifying the selected skin flap configuration to form a modified selected skin flap configuration in which a fit of the modified selected skin flap configuration to a 
overlaying the modified selected skin flap configuration on the photograph displayed […] to provide a surgical plan;
transferring the modified selected skin flap configuration from […] to […];
projecting the modified selected skin flap configuration onto an area of skin as a projected skin flap configuration; and 
making surgical markings in an area requiring reconstruction using the projected skin flap configuration as a stencil.

The identified abstract idea of claim 10 is: 
[…] pre-existing skin flap configurations;
[…] that provides blood flow data for an anatomical area requiring reconstruction and a photograph of the anatomical area needing reconstruction;
[…] in communication with […] and […], […] configured to: 
receive the photograph of the anatomical area needing reconstruction,;
modify a selected skin flap configuration to form a modified selected skin flap configuration in which a fit of the modified selected skin flap configuration to a patient is increased and in which regions of poor blood flow observed in the blood flow data are avoided;
display the photograph […]; and
overlay the modified selected skin flap configuration on the photograph displayed […] to provide a surgical plan; and

wherein […] is further configured to transfer the selected skin flap configuration from […] to […] and 
wherein […] is configured to project the modified selected skin flap configuration onto an area of skin as a projected skin flap configuration, the projected skin flap configuration providing a stencil for making surgical markings.
 
The identified abstract idea of claim 17 is:
Communicating with […] that provides blood flow data for an anatomical area requiring reconstruction and a photograph of the anatomical area needing reconstruction;
Selecting a skin flap configuration from […] pre-existing skin flap configurations;
receiving (data from) […] that provides blood flow data for the anatomical area requiring reconstruction and the photograph of the anatomical area needing reconstruction;
modifying a selected skin flap configuration to form a modified selected skin flap configuration in which a fit of the modified selected skin flap configuration to a patient is increased and in which regions of poor blood flow observed in the blood flow data are avoided;
displaying the photograph […];
overlaying the modified selected skin flap configuration on the photograph displayed […] to provide a surgical plan;


Step 2A Prong 1
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of generic computer components: a processor and a database and a display screen (claims 1, 10 and 17) and a non-transitory CRM (claim 17). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps to provide a stencil with the intention of making surgical markings (claim 10) or to make surgical markings in an area requiring reconstruction using a projected skin flap configuration a stencil (see claim 1) or to project the skin flap configuration as a stencil with the intention of making surgical markings (claim 17). For example, but for the generic computer components, the claims encompass a person analyzing and manipulating data (e.g. the selected skin flap configuration) to form a modified selected skin flap configuration in which a fit of the modified selected skin flap configuration to a patient is increased and in which regions of poor blood flow observed in the blood flow data are avoided. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and a database and a display screen (claims 1, 10 and 17) and a non-transitory CRM (claim 17) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or generic computer component(s) performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer or generic computer component (see Specification at [0031], e.g. “of a general purpose computer”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of a projector (claims 1, 10 and 17) and a thermal imaging camera (claims 10 and 17) that collect, transmit, or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting, or outputting data) and amount to location(s) from which data is received or to which data 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a database and a display screen (claims 1, 10 and 17) and a non-transitory CRM (claim 17) to perform the method (represented by each claim) amount no more than mere instructions to apply the exception using a generic computer or generic computer component(s). Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the projector and the thermal image camera (e.g., devices that collect, transmit or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2016.05(g) (citing Mayo and OIP Techs.) 

Claims 2-9, 12-16, 18 and 20-21 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea or (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.

Claim(s) 2-4, 7-8 and 20 merely further describe the abstract idea (e.g. the skin flap configuration, projecting, imaging, storing, selecting, and changing the modified selected skin flap configuration) (see analysis, supra).

Claims 5-6, 9 and 15-16 merely further describes the additional elements of the processor and another database (i.e., generic computer components) (see analysis, supra).

Claims 12-14, 18 and 21 further recite the additional elements of a 2D camera, a 3D camera, an imaging modality and a 3D scanner (i.e., each as general means of collecting, transmitting or outputting data) (see analysis, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US 2017/0231771) in view of Whitestone et al. (US 2012/0078088) and DiMaio et al. (US 2017/0079530).

Regarding claim 1, Piron teaches the method of creating a skin flap, comprising:
receiving, by a processor of a computer, an […] image that provides […] data for an anatomical area requiring reconstruction and a photograph of the anatomical area needing reconstruction (Fig. 5 & [0007] teaches a processor (of a CPU) configured to execute instructions to cause the system to carry out the method. Fig. 8 & [0038] teaches obtaining pre-operative image data using an image modality which has the necessary tissue penetration (that provides data). [0106] teaches acquiring images having anatomical structures (a photograph of the anatomical area). The Examiner notes “for an anatomical area requiring reconstruction” is an intended use of “a thermal image…” and “needing reconstruction” is non-functional descriptive information of “the anatomical area”, which are not required to occur for the claim to be met. See also [0083], “tracking camera” and [0084], “3D infrared optical tracking stereo camera”.);
selecting a […] flap configuration from a database of pre-existing […] flap configurations as a selected skin flap configuration ([0010] teaches searching a database of available (pre-existing) artificial bone flaps (flap configurations) to identify the recommended available flap and provide identification thereof. [0011] teaches a selected artificial bone flap (selected skin flap configuration), which is necessarily selected. The Examiner notes that “skin” is non-functional descriptive information of a “flap configuration”.);
modifying the selected […] flap configuration to form a modified selected […] flap configuration in which a fit of the modified selected […] flap configuration to a patient is increased and in which regions of […] observed in […] data are avoided (Fig. 5 & [0037] teaches a user interface of the CPU. [0011] teaches providing output indicating recommended dimensional modification(s) to the selected artificial bone flap, based on any differences between the dimensions of the selected artificial bone flap and the calculated dimensions of the opening. [0072] teaches a surgeon may manually manipulate a bone mesh to shape (form) the mesh to conform (increase fit) to the curvature of a patient’s skull. The Examiner interprets manually manipulating the mesh as excluding certain locations from the mesh.);
	overlaying the modified selected […] flap configuration on the photograph displayed on a display screen to provide a surgical plan (Abstract teaches a user interface for planning a surgical procedure. [0073] teaches the planning software obtains dimensions of the selected artificial bone flap and compares them to dimensions of the bone opening, using the difference in dimensions to provide guidance, e.g. a graphical display. [0074] teaches guidance based on intra-operative image data. See also Fig. 3B, “registration”, “3D scanner”. [0101] teaches registration integrates (overlays) the data obtained. [0116] & [0117] teach matching image overlay representations of tissue (bone) with an actual view to improve registration. The Examiner notes that “to provide a surgical plan” is an intended use of overlaying, which is not required to occur for the claim to be met. [0079] teaches the finalized surgical plan is exported for use (provided).);
transferring the […] configuration from the processor to a projector ([0114] teaches upon completion of the preparation and planning of the craniotomy, cutting the craniotomy and removing a bone flap from the skull as assisted by a visual indication, e.g. a projection, of the planned outline onto the patient’s skull and registration data may be updated with the navigation system at this point. See also Fig. 7B, “boundary” (planned outline) and “set of points” (mesh) and Fig. 8 at step 835. Fig. 5 & [0132] teach intra-operatively reconfiguring a projection device based on configuration parameters obtained (transferred) from configuration data.)
projecting the […] configuration onto an area […] as a projected […] configuration (see again [0114], Fig. 7B and Fig. 8 at step 835.); and
[…] using the projected […] configuration as a stencil (The Examiner interprets a projection as a projected stencil. [0088] teaches different marker types may be selected to suit different operating conditions.)

Piron may not explicitly teach skin flap. However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Whitestone/Piron teaches that data containing information/labels is selected from a database, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the selected data of the prior art with any other information/labels because the results would have been predictable.

Piron may not teach transferring or projecting or using the modified selected skin flap configuration.
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the planned outline/boundary with teaching of Piron since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the manipulated mesh of the selected bone flap for the planned outline / boundary projection. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Piron may not teach 
receiving, by a processor of a computer, a thermal image that provides blood flow data for an anatomical area requiring reconstruction and a photograph of the anatomical area needing reconstruction or
regions of poor blood flow … in blood flow data
projecting onto an area of skin

Whitestone teaches
a thermal image that provides […] data (Abstract teaches a convergent parameter instrument (herein “instrument”) (thermal imaging camera) obtains images of a target anatomical surface. [0011] teaches acquiring color (photograph) images, perfusion images and thermal images. [0040] teaches a processor converts raw data into image files that are provided to the CPU. [0033] teaches Laser Doppler perfusion imaging (LDI), which measures (provides) blood flow.);
regions of poor blood flow in blood flow data ([0033] teaches objectively evaluating medical conditions by studying blood flow. [0034] teaches fluctuations in speckle pattern intensity (blood flow data) in surface image data provide information about blood flow (fair and poor) within the skin.); and
projecting onto an area of skin (The Examiner notes that the type of area, “skin”, is non-functional descriptive information. Regardless, Abstract teaches obtaining a surface map of a target anatomical surface, obtaining images of that surface, applying pixel mapping algorithms to impute 3D coordinate data from the surface map to a 2D image obtained, projecting images onto the target anatomical surface (skin) as a medical reference, and applying a skew correction algorithm to the image. [0070] teaches a pico projector for projecting processed images.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the methods and systems for providing feedback to guide selection of an artificial bone flap of Piron to provide imaging modalities, acquisition data and projected images and to use this information as part of a medical image projection and tracking system as taught by Whitestone, with the motivation of producing improved pictures of bony structures, improving accuracy and speed of evaluation, determining the health of post-operative flaps, reducing the 

Piron/Whitestone may not teach thermal image data that provides blood flow data.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of LDI with teaching of Whitestone/Piron since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of thermal imaging for the blood flow data means of the secondary reference. Thus, the simple substitution of one known element (LDI) for another (thermal imaging) producing a predictable result renders the claim obvious.

Piron/Whitestone may not teach making surgical markings in an area requiring reconstruction.
DiMaio teaches making surgical markings in an area requiring reconstruction (The Examiner notes that “requiring reconstruction” is non-functional descriptive information of the “area”. [0150] teaches a 3D body model and classified tissue (bone or skin) regions (Piron’s boundary/planned outline or modified bone mesh) can be projected onto areas of the 3D body model (Piron’s modified bone mesh or Whitestone’s 3D coordinate data). [0393] teaches the developed drawing tool (Piron’s projection) is an aid for marking regions. The Examiner interprets Piron’s surgeon as manually manipulating/marking tissue regions.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the methods and systems for providing feedback to guide selection of an artificial bone flap of Piron/Whitestone to provide techniques for non-invasive optical imaging and projection and an aid for marking anatomical regions and to use this information as part of reflective mode multi-spectral time-resolved optical imaging methods and apparatuses as taught by DiMaio, with the motivation of improving the assessment of the presence and severity of tissue conditions, improving patient surgery by using improvements in imaging technology and computer processing capability, including the improvement to signal-to-noise ratios of acquired image data and to system functionality for any device or system connected to the cloud, and ultimately improving current standards of care (see DiMaio at Abstract and para. 0011, 0131, 0238 and 0329).
	
Regarding claim 2, the subject matter of claim 2 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 2 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
	
Regarding claim 3, Piron/Whitestone/DiMaio teaches the method of claim 1, further comprising:
 (see analogous claim 1 prior art rejection, e.g. “projection”. The Examiner interprets acquired thermal images as images of a target anatomical surface (area), e.g. skin.)

Piron/Whitestone/DiMaio may not explicitly teach projecting the thermal image of the area of skin.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of acquired thermal images and projections since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the thermal image data of Piron/Whitestone/DiMaio for the image(s) projected onto the target anatomical surface (bone, skin, etc.) of Piron/Whitestone/DiMaio. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Regarding claim 4, Piron/Whitestone/DiMaio teaches the method of claim 1 further comprising:
overlaying a 3D picture of the area of skin onto the area of skin (see claim 1 prior art rejection, e.g. Piron Fig. 3B, “scan”, “3D scanner”, “registration”. Also, DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (Piron’s 3D scan). Whitestone at Abstract teaches projecting (overlaying) images onto the target anatomical surface (skin) as a medical reference and applying a skew correction algorithm to the image (see also Whitestone [0014], step (c)). See also Piron [0073], “compare these 3D dimensions to the 3D dimensions of the bone opening” (a target anatomical surface) and “graphical display… to manually shape the artificial bone flap” (a tissue flap). Further, Whitestone [0069] teaches the control system modifies the projected image to optimize the overlay (Piron’s graphical display).)

Regarding claim 5, Piron/Whitestone/DiMaio teach the method of claim 1, further comprising:
Storing, in […] database, a thermal image of blood supply of the area of skin (DiMaio [0451] teaches DeepView Gen2 imager collects spectral and PPG signals from a large area of the cutaneous blood supply using optical methods. Whitestone [0011] teaches acquiring thermal image data. The Examiner interprets acquired thermal images to include the blood supply data of the acquired image area of skin. Piron [0038] teaches image data acquired is stored in a database.)
Piron/Whitestone/DiMaio may not teach storing images in the database (Piron’s database of artificial bone flaps). However, it would be obvious to one of ordinary skill in the art at the time of filing to integrate the components of Piron/Whitestone/DiMaio into a single structure, without undue experimentation or risk of unexpected results. The Examiner notes that the claims may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. In this case, the limiting function is that of bringing together prior-known elements (two prima facie obvious to one of ordinary skill in the art at the time of filing. See In re Larsen, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) “use the of a one piece construction instead of the structure disclosed [in the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04.

Regarding claim 6, Piron/Whitestone/DiMaio teaches the method of claim 1, further comprising:
Storing, in the database, 3D images of skin surface topography and tissue volume of the area of skin (Piron [0038] teaches image data acquired is stored in a database. Whitestone [0069] teaches images collected include projected images on a 3D surface such as an anatomical surface and the projected image is modified to optimize the overlay from the projected image to current 3D surface orientation and topography. Whitestone [0029] teaches use of body surface mapping as a new alternative for breast volume computation and volume calculations from 3D surface scanning have demonstrated a correlation with volumes measured by MRI (r=0.99). The Examiner interprets images as including 3D images of skin surface topography and of breast tissue volume.)
Piron/Whitestone/DiMaio may not teach storing images in the database (Piron’s database of artificial bone flaps). However, it would be obvious to one of ordinary skill in the art at the time of filing to integrate the components of Piron/Whitestone/DiMaio into a single structure, without undue experimentation or risk of unexpected results. The Examiner notes that the claims may be rendered obvious where the limiting function is prima facie obvious to one of ordinary skill in the art at the time of filing. See In re Larsen, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) “use the of a one piece construction instead of the structure disclosed [in the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04.

Regarding claim 7, Piron/Whitestone/DiMaio teaches the method of claim 1, further comprising:
Imaging, of the area of the skin, that includes at least one color, texture, hair content, elasticity, collagen content, elastin content, and water content (Whitestone [0070] teaches useful applications of processed images and visualization of surface and subsurface skin conditions and afflictions e.g. hydration levels and collagen content. DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap. The Examiner interprets the images as including hydration levels and collagen content. Also, Whitestone [0013] teaches acquiring high resolution color image data (color). The Examiner notes only one of these image characteristics is required for the claim to be met.)

Regarding claim 8, Piron/Whitestone/DiMaio teaches the method of claim 1, wherein selecting the skin flap configuration is performed by a user (see claim 1 prior art rejection. Whitestone [0057] teaches the clinician (user) makes selections using the touch screen display. The Examiner interprets Piron or DiMaio’s tissue flap image (of skin or bone) as selected. The Examiner notes that method step(s) executed by a user do not actually require possession of the user for infringement, i.e., “by a user” is non-functional descriptive material.)

Regarding claim 9, Piron/Whitestone/DiMaio teaches the method of claim 1, wherein selecting the skin flap configuration is performed by the processor (see claim 1 prior art rejection. Whitestone [0057] teaches the clinician makes selections using the touch screen display. The Examiner interprets Piron or DiMaio’s tissue (bone, skin, etc.) flap image as selected using Piron’s CPU processor(s).)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Further, Piron/Whitestone/DiMaio teaches
a thermal imaging camera (The Examiner interprets Whitestone’s instrument as a thermal imaging camera.);
a processor of a computer in communication with the database and the thermal imaging camera (Piron Fig. 5, [0026] and [0132] teaches intra-operative system configuration (communication) between external imaging devices 522, projection device 528, data storage device 542, the CPU processor 502, etc.);
(Piron [0106] teaches acquiring images having anatomical structures (photographs). Piron [0073] teaches graphical display. See also Piron [0116], “an actual view of the tissue” (photograph) (bone, skin, etc.) The Examiner interprets the acquired image as displayed.); and
for making surgical markings (The Examiner notes that “for making surgical markings” is an intended use of the “stencil” (Piron’s projection, e.g. a projected modified bone mesh of the selected artificial bone flap), which is not required to occur for the claim to be met.)

Regarding claim 13, Piron/Whitestone/DiMaio teaches the system of claim 10, further comprising:
a 3D camera in communication with the database and the processor (see claim 10 prior art rejection. Whitestone [0062] teaches a 3D camera. Piron Fig. 5 & [0132] teaches configurable devices 520, e.g. external imaging devices 522, interface (communicate) with the CPU 500. The Examiner interprets Whitestone’s 3D camera as part of Piron’s system configuration, which is intra-operative.)

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claims 10 and 7. Since claim 14 is analogous to claims 10 and 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 10 and 7.

Piron/Whitestone/DiMaio teaches an imaging modality configured to image (Whitestone [0013] teaches the instrument comprises a color imaging module (imaging modality configured to image), a surface mapping module, a thermal imaging module, a perfusion imaging module, a near infrared spectroscopy module in electronic communication with a central processing unit and a common control set and a common display. The Examiner interprets the instrument as part of Piron’s system configuration.)

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claims 10 and 6. Since claim 15 is analogous to claims 10 and 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 10 and 6. Further, the second database of Piron/Whitestone/DiMaio need not be rationalized as integral, since it is already taught as separate (see Piron at [0038]: “pre-operative image data of the patient are acquired. The image data may be first imported into the planning software from a database or server”. The Examiner interprets acquired images as stored in a database (another database).)

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claims 14, 10 and 7. Since claim 16 is analogous to claims 14, 10 and 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 14, 10 and 7. Further, the second database of Piron/Whitestone/DiMaio need not be rationalized as integral, since it is (see Piron at [0038]: “pre-operative image data of the patient are acquired. The image data may be first imported into the planning software from a database or server”. The Examiner interprets acquired images as stored in a database (another database).)

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 10. Since claim 17 is analogous to claims 1 and 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 10. 

Further, Piron/Whitestone/DiMaio teaches
	a non-transitory computer readable medium (Piron Fig. 5 & [0162] teaches data storage device 542 / a tangible form e.g. a storage medium such as a computer readable memory) and
	a projected skin flap configuration to be used as a stencil for making surgical markings (The Examiner interprets a projection of Piron’s modified bone mesh of a selected artificial bone flap as a projected skin flap configuration. The Examiner notes that “skin” is non-functional descriptive material of “flap configuration”. The Examiner notes that “to be used as a stencil” is an intended use of a “projected skin flap configuration” and “for making surgical markings” is an intended use of a “stencil”, each of which are not required to occur for the claim to be met.)

claim 18 depends on claim 21 and will be addressed after claim 21.

Regarding claim 20, Piron/Whitestone/DiMaio teaches the method of claim 17, wherein changing the modified selected skin flap configuration (see claim 17 prior art rejection. The Examiner notes that “skin” is non-functional descriptive information of a flap configuration. The Examiner interprets Piron’s modified bone (skin) mesh of a selected artificial bone (skin) flap as the modified selected skin flap configuration.) 
occurs after projecting the modified selected skin flap configuration (Piron [0114] teaches cutting the craniotomy, assisted by a projection and registration data may be updated with the navigation system at this point / at Fig. 3A step 322. Piron [0115] teaches confirming the motion range for engagement within craniotomy (for bone mesh engagement points) at Fig. 3A, step 318; and advancing to cutting the dura at the engagement points, registration data again being updated with the navigation system. Whitestone at Abstract teaches projecting images (modified bone mesh) onto the target anatomical surface as a medical reference. The Examiner interprets updating registration data as changing a projected image. See also Fig. 7B, “determine a set of points” (3D scan / mesh); and [0116], updating registration data at 322 and matching image overlay representations of tissue with an actual view of the tissue of interest / matching a particular tissue representation to a live video image to improve registration of the tissue of interest.)

Regarding claim 21, Piron/Whitestone/DiMaio teaches the non-transitory computer readable medium of claim 17, wherein the method further comprises communicating with a 3D scanner to assess at least one of skin surface topography and tissue volume of a reconstruction area of skin (see claim 17 prior art rejection and Piron Fig. 5 & [0132]. Piron [0005] teaches obtaining (communicating) intra-operative data (3D scans) using a portable 3D scanner. Piron [0038] teaches storing acquired images in a database. The Examiner notes that “to assess…” is an intended use or result of “communicating”, which is not required to occur for the claim to be met. Regardless, see claim 6 prior art rejection. Whitestone [0069] teaches images collected include projected images on a 3D surface modified to optimize the overlay of surface orientation and topography. Whitestone [0029] teaches body surface mapping for breast volume computation and calculations from 3D surface scanning. The Examiner interprets 3D scans as communicated to assess object surface topography and object volume.)

Regarding claim 18, Piron/Whitestone/DiMaio teaches the non-transitory computer readable medium of claim 21, wherein the 3D scanner (see claim 21 prior art rejection. See Piron, [0005], “(3D) scanner”) thermally-images the anatomical area needing reconstruction (Whitestone at Abstract teaches obtaining a surface map, having 3D coordinate data, of a target anatomical surface from obtained images of the target anatomical surface using an instrument module. Whitestone [0011] teaches a thermal imaging module acquires image data. Whitestone [0062] teaches a 3D camera integrated with a convergent parameter instrument. The Examiner interprets Whitestone’s instrument as one of Piron’s interfaced configurable devices 520, e.g. an external imaging device 522.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Whitestone, DiMaio and Prokoski (US 2010/0191541).

Regarding claim 12, Piron/Whitestone/DiMaio teaches the system of claim 10, further comprising:
a 2D camera in communication with the database and the processor (see claim 10 prior art rejection. Piron Fig. 7B teaches obtaining 2D image data 770. Whitestone [0046] teaches 2D thermal images. Piron Fig. 5 & [0132] teaches interfacing (communicating) with one or more other configurable devices 520, e.g. external imaging devices 522.)

Piron/Whitestone/DiMaio may not teach a 2D camera.
Prokoski teaches a 2D camera ([0103] teaches any 2D camera, analog or digital, visual or IR, single frame or video. The Examiner interprets Piron’s system configuration as including such external imaging devices.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of any 2D camera of Prokoski with teaching of Piron/Whitestone/DiMaio since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational .

Response to Arguments
The Examiner notes that the Applicants Reply to Office Action of March 2, 2021 cancelled claim 11. Claim 11 is not pending.

Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings which have alleviated the drawing issues. The drawing objections are withdrawn.

Claim Objections
Regarding the claim objections, the Applicant has amended claim 10 to alleviate minor informalities. Claim 18 is currently objected to for minor informalities added in amendment.


Rejections under 35 U.S.C. §112(b)
Regarding the indefiniteness rejection of claims 18 and 20, Applicant amended claims 18 and 20 to alleviate previous 112b rejections; however, Applicant has amended claims 1, 10 and 17 such that new 112b rejections were added in amendment for these claims and their dependent claims. 

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claims 11 and 19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant disagrees with the Office Action's characterization of claim 1 as purely abstract when the claim clearly calls for physical activities in the real world” (Remarks, pg. 8).
Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by the RCE. The claims recite additional elements, which have been considered in the 101 rejection. Given BRI, the claims are directed to an abstract idea without significantly more.

b. “Projecting “a selected skin flap configuration onto an area of skin as a projected skin flap configuration” is a physical activity in which a projector is used to project an image of a skin flap configuration onto a subject’s skin” (Remarks, pg. 8).
c. “The step of “making surgical markings” is a physical step in which a subject’s skin is marked” (Remarks, pg. 8).
Regarding b. and c.: The Examiner respectfully submits that the physical actions do not remove the claim from being directed to an abstract idea. The projector is a general means of collecting, transmitting or outputting data and represents mere data gathering and insignificant extra solution activity. See MPEP and 101 rejection. Making surgical markings in an area requiring reconstruction using the projected skin flap configuration as a stencil is a post-solution step performed by a person (in the method of claim 1) or intended to be so (in the system claim 10 and manufacture claim 17) and is part of the identified abstract idea. Assuming arguendo that the Applicant alleges an argued feature in b. or c. provides a treatment or prophylaxis, the Examiner submits that the noted feature(s) do not provide a prophylaxis or treatment within the meaning of Vanda.

d. “Notwithstanding, it order to advance prosecution, claim 1 is amended to call for the following features in bold describe in Fig. 1B” (Remarks, pg. 8-9).
Regarding d.: The Examiner respectfully submits that she has updated the basis of rejection to reflect the amendments. The abstract idea has been identified and the additional elements have been considered. None of the additional elements remove the claims from the abstract idea or provide a practical application or significantly more. See also MPEP. 

e. “Applicant would also like to point out that the claims should not be regarded as abstract as falling under the category of certain methods of organizing human activity” (Remarks, pg. 10).
Regarding e.: The Examiner respectfully disagrees and submits the basis of rejection as afforded by the RCE. The identified claim elements, as drafted, is a process that under BRI covers a method of organizing human activity but for the recitation of generic computer components… the claimed invention amounts to a human following a series of rules or steps (managing personal behavior or relationships or interactions between people)…certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. See also MPEP 2106.04(a)(2).

Regarding the rejection of Claims 2-10, 12-18 and 20-21, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claims 11 and 19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented 

a. “Applicant respectfully traverses the present rejection for the following reasons. As set forth above, claim 1 includes the steps of: … The combination of DiMaio, Whitestone, and Sabczynski does not describe or suggest a method for making surgical markings for a skin flap in which a thermal image that provides blood flow data for an area requiring reconstruction is used to design a modified selected skin flap configuration that avoids regions of poor blood flow” (Remarks, pg. 11).

Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by the RCE. Given the broadest reasonable interpretation, Piron in view of Whitestone and DiMaio teaches or renders obvious the claimed features. For example, for the claim 1 “receiving…” step prior art rejection:
in the receiving step, Piron teaches obtaining images, by a CPU processor that provide image data (image, photograph) of an anatomical area (see Fig. 5 & [0007], Fig. 8 & [0038], and [0106]). The Examiner respectfully submits that “for an anatomical area requiring reconstruction” is an intended use of “a thermal image” and “needing reconstruction” is a non-functional description of the “anatomical area”. Whitestone at Abstract, [0011] and [0034] renders obvious an instrument (thermal image camera) acquiring thermal images that provide blood flow data for the imaged surface (skin).
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
see claim 1 prior art rejection above for additional reasoning.
The Examiner notes that there is an issue of new matter re. claims 1, 10 and 17 reciting “in which regions of poor blood flow observed in the blood flow data are avoided”. See 112(a) rejection.

Regarding the rejection of Claims 2-10, 12-18 and 20-21, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andre et al. (US 2015/0198797) for teaching perfusion assessment multi-modality optical medical device.
Cvetko et al. (US 2018/0286132) for teaching augmenting real-time view of a patient with three-dimensional data and 3D projection and aligning 3D data with real-time position of outer layer of patient.
Gibbs (US 8,468,003) for teaching automated fiducial marker planning for determining fiducial marker locations in the vicinity of a lesion, displaying calculated candidate marker locations to a physician, selecting sites, adjusting fiducial marker locations, and displaying 3D renderings of marker constellations.
Sabczynski et al. (US 2016/0228191) for teaching method of calculating a surgical intervention plan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/J.M.W./Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626